Citation Nr: 0401294	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed as secondary to the service-connected 
residuals, status post fracture, right fifth metacarpal 
(dominant).

2.  Entitlement to an effective date earlier than March 4, 
1996, for the assignment of a 10 percent disability rating 
for the residuals, status post fracture, right fifth 
metacarpal (dominant).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from October 1956 to October 
1958.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for right carpal 
tunnel syndrome.  In a March 2002 rating decision the RO also 
denied entitlement to an effective date prior to March 4, 
1996, for the assignment of a 10 percent rating for the 
residuals of the right metacarpal fracture.  The veteran 
perfected an appeal of those decisions.

The veteran presented testimony before the undersigned at a 
hearing at the RO in May 2003.

In his April 2002 notice of disagreement pertaining to the 
denial of an earlier effective date, the veteran contended 
that the March 1991 rating decision in which the RO initially 
granted service connection for the residuals of the right 
metacarpal fracture was clearly and unmistakably erroneous in 
not assigning a 10 percent rating for the disorder.  Although 
the RO has adjudicated the veteran's claim for an earlier 
effective date, the RO has not addressed the issue of whether 
the previous decision was clearly and unmistakably erroneous 
in not assigning a compensable rating.  This issue is not 
inextricably intertwined with the issue of entitlement to an 
earlier effective date because the two issues are addressed 
under different provisions of the law, and adjudication of 
one issue would have no legal impact on adjudication of the 
other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other); see also Flash 
v. Brown, 8 Vet. App. 332 (1995) (claims to reopen based on 
new and material evidence and claims of clear and 
unmistakable error are mutually exclusive means of 
determining an effective date).  The issue of whether the 
prior decision was clearly and unmistakably erroneous is, 
therefore, being referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

A review of the evidence of record reveals that the veteran 
has multiple neurological impairments affecting the right 
upper extremity, including carpal tunnel syndrome, ulnar 
neuropathy, and peripheral neuropathy.  In December 2000 he 
claimed entitlement to service connection for carpal tunnel 
syndrome, which the RO adjudicated in the June 2001 rating 
decision here on appeal.  In a January 2001 statement he also 
claimed entitlement to service connection for ulnar 
neuropathy, but the RO has not yet addressed that issue.  The 
issue of entitlement to service connection for ulnar 
neuropathy, to the extent that that impairment is distinct 
and separate from carpal tunnel syndrome, is also referred to 
the RO for appropriate action.  Godfrey, 7 Vet. App. at 398.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that right carpal tunnel syndrome was not 
caused or aggravated by the service-connected residuals of a 
fracture of the right fifth metacarpal.

2.  In a March 1991 rating decision the RO granted service 
connection for the residuals of a right hand fracture, and 
assigned a non-compensable rating for the disorder effective 
November 9, 1990.  The veteran failed to perfect an appeal of 
the March 1991 decision, and that decision is final.

3.  Following the March 1991 decision the veteran did not 
claim entitlement to an increased rating for the residuals of 
the right metacarpal fracture until March 4, 1996.

4.  The criteria for entitlement to a 10 percent rating for 
the residuals of the right fifth metacarpal fracture were not 
met within the one-year period preceding the March 4, 1996, 
claim for an increased rating.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome is not proximately due to or 
the result of, nor has it been aggravated by, a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).

2.  The criteria for the assignment of an effective date 
earlier than March 4, 1996, for the award of a 10 percent 
disability rating for the residuals of a right fifth 
metacarpal fracture are not met.  38 U.S.C. § 4005(c) (1988); 
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. 
§ 19.192 (1990); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400, 
4.71a, Diagnostic Code 5227 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Carpal Tunnel Syndrome 

The veteran contends that right carpal tunnel syndrome, which 
results in pain from the right hand to the right shoulder, 
was caused by the fracture of the right fifth metacarpal in 
service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The provisions of the VCAA 
are applicable to all claims filed on or after the date of 
enactment (November 9, 2000), or filed before the date of 
enactment and pending before VA on that date.  See Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  Because the 
veteran's claims were submitted after November 2000, the VCAA 
is applicable to his claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 2001 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the February 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  

In the June 2001 rating decision and the February 2002 
statement of the case the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
service connection and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified him that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, VA will afford the veteran a 
VA medical examination or obtain a medical opinion if VA 
determines that such an examination or opinion is necessary 
to decide the claim.  38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also provided him a VA medical examination in April 2001, 
and obtained a medical opinion regarding the claimed 
relationship between the right carpal tunnel syndrome and the 
residuals of the right metacarpal fracture.

The Board notes that in a June 2003 statement the veteran 
requested that he be provided an additional VA examination on 
the basis that the examination in April 2001 was not 
adequate.  He asserted that the examination was not adequate 
because it was of short duration, and because the examiner 
checked his abdomen.  The purpose of the examination in April 
2001 was, however, to obtain a medical opinion regarding the 
etiology of the right carpal tunnel syndrome, not detailed 
documentation of the right metacarpal disability.  The 
examination included a review of the veteran's medical 
records, which the examiner referenced in the examination 
report.  The examiner provided the opinion requested by the 
RO, as well as his rationale for the opinion.  The Board 
finds, therefore, that an additional VA examination or 
opinion is not necessary to decide the veteran's claim, and 
that remand of the case to obtain an additional examination 
or opinion is not appropriate.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The United 
States Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The medical evidence establishes that the veteran has 
bilateral carpal tunnel syndrome, as shown by multiple nerve 
conduction studies.  In addition, service connection has been 
granted for the residuals of a fracture of the right fifth 
metacarpal, effective in November 1990.  The veteran's claim 
is, therefore, supported by medical evidence establishing the 
existence of the claimed disability, and evidence of a 
service-connected disability.  For the reasons that will be 
explained below, however, the Board finds that right carpal 
tunnel syndrome is not shown to be related to the service-
connected residuals of the right metacarpal fracture.  
Wallin, 11 Vet. App. at 512.

The veteran's service medical records disclose that in 
October 1957 he incurred a fracture of the right fifth 
metacarpal by hitting a wall, which was treated by casting.  
Although he continued to complain of pain in the hand with 
use, examination in November 1997 showed the fracture to be 
healed, with good callus formation.  The medical evidence 
does not document any nerve injury resulting from the initial 
injury, or the metacarpal fracture.

In support of his contention that the right carpal tunnel 
syndrome was caused by the fracture of the right fifth 
metacarpal, the veteran submitted a November 2000 medical 
report from M.A.R., M.D.  In that report Dr. R. stated that 
the accompanying nerve conduction study revealed evidence of 
significant right ulnar neuropathy and mild bilateral carpal 
tunnel syndrome.  Dr. R. noted that the veteran reported 
experiencing pain in the ulnar nerve distribution on the 
right since the injury to his hand in 1957.  She stated that, 
based on his reported history, she "suspected" that the 
ulnar neuropathy was related to the injury to the right 
metacarpal.  She did not find that the carpal tunnel syndrome 
was related to the metacarpal fracture, but stated that the 
carpal tunnel syndrome was affected by diabetes.

Although the veteran relies on this report as evidence that 
his claimed nerve impairment in the right upper extremity is 
related to the service-connected metacarpal fracture, Dr. 
R.'s opinion does not support that contention.  She found 
that the ulnar neuropathy, not the carpal tunnel syndrome, 
could be related to the metacarpal fracture.  The issue now 
on appeal consists of the veteran's claim for service 
connection for right carpal tunnel syndrome; the issue of 
entitlement to service connection for right ulnar neuropathy 
is not before the Board, as that issue has not yet been 
adjudicated by the RO.

The claims file contains multiple medical opinions showing 
that the bilateral carpal tunnel syndrome is secondary to 
diabetes, not a service-connected disability.  The RO 
provided the veteran a VA medical examination in April 1999, 
as a result of which the examiner found that the bilateral 
carpal tunnel syndrome (and bilateral peripheral neuropathy) 
was secondary to diabetes mellitus.  The examiner also found 
that there was no residual disability resulting from the 
fracture of the right fifth metacarpal.

In an October 1999 report the veteran's private physician, 
N.F.T., M.D., found that the fracture of the right fifth 
metacarpal left no residuals.  In addition, S.A., M.D., 
stated in a December 2000 treatment record that the bilateral 
carpal tunnel syndrome was unrelated to the metacarpal 
fracture.

The RO provided the veteran a VA examination in April 2001 
for the expressed purpose of obtaining an opinion regarding 
the claimed nexus between carpal tunnel syndrome and the 
right metacarpal fracture.  The examiner then provided the 
opinion that the carpal tunnel syndrome was not secondary to 
the right fifth metacarpal fracture, but that carpal tunnel 
syndrome was nearly exclusively caused by repetitive injury, 
and was more likely related to the veteran's post-service 
work history.

In summary, the medical evidence indicates that the carpal 
tunnel syndrome is not related to the service-connected 
residuals of a right fifth metacarpal fracture.  There is no 
probative evidence of record indicating that the carpal 
tunnel syndrome (rather than ulnar neuropathy) was caused by 
the metacarpal fracture.  In addition, the medical evidence 
does not indicate that the carpal tunnel syndrome has been 
aggravated by the right metacarpal fracture, in that multiple 
medical reports show that the in-service fracture of the 
right fifth metacarpal did not result in any residual 
disability.  The Board finds, therefore, that the criteria 
for a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right carpal tunnel 
syndrome, claimed as secondary to the residuals of a fracture 
of the right fifth metacarpal.

Earlier Effective Date for the 10 Percent Rating for the 
Residuals of a Right Metacarpal Fracture

The veteran contends that he is entitled to an effective date 
in November 1990 for the grant of the 10 percent rating for 
the residuals of the right fifth metacarpal fracture because 
his original claim for service connection was received by VA 
in November 1990, and the severity of the disability has 
remained constant since that time.

Development of the Claim

The Board has considered the provisions of the VCAA and finds 
that, because the veteran's claim was submitted after 
November 2000, the VCAA is applicable to his claim.  The 
Court has specifically held that the VCAA is applicable to a 
claim for an earlier effective date.  See Huston v. Principi, 
17 Vet. App. 195, 202 (2003).

The Court has also held, however, that an appellant may waive 
his procedural rights under the VCAA if he is represented.  
See Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curium).  The veteran in this case is represented by the 
Texas Veterans' Commission (TVC).  The file contains a Report 
of Contact between the veteran, his TVC representative, and 
the Veterans' Service Representative (VSR) at the RO.  That 
document indicates that the VSR contacted the veteran 
regarding the status of his claim, and informed him that no 
further action could be taken on his claim until the RO 
provided him the notice required by the VCAA.  The TVC 
representative then contacted the RO and informed the RO that 
the veteran had no further evidence to submit in support of 
his claim, and asked that his claim be processed without a 
VCAA notice having been sent.  This request was made to the 
RO while the veteran was present in the office of the TVC 
representative.  The Board finds, therefore, that the veteran 
has waived his procedural rights under the VCAA, and that the 
Board can proceed to adjudicate his appeal.

Relevant Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of a timely perfected appeal.  An appeal consists of a timely 
filed notice of disagreement and, after a statement of the 
case has been issued, a timely filed substantive appeal.  
38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 19.192, 20.200 (1990).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(a) (2003).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2003).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Factual Background

The evidence shows that the veteran initially claimed 
entitlement to compensation benefits for the residuals of the 
left fifth metacarpal fracture in November 1990.  After 
appropriate development of the claim, in a March 1991 rating 
decision the RO granted service connection for that 
disability, and assigned a non-compensable rating for the 
disorder effective with the date of claim in November 1990.

The veteran submitted a notice of disagreement with the March 
1991 decision, and the RO issued a statement of the case in 
April 1991 that included, as an issue on appeal, the rating 
assigned for the residuals of the metacarpal fracture.  The 
veteran did not, however, submit a substantive appeal 
following the issuance of the statement of the case, and the 
March 1991 decision is, therefore, final.  38 U.S.C. 
§ 4005(c) (1988); see Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement is timely filed, the 
appeal is not perfected in the absence of a timely filed 
substantive appeal); 38 C.F.R. § 19.192 (1990).  

The veteran did not submit any document that can be construed 
as a claim for a higher rating for the residuals of the 
metacarpal fracture until March 4, 1996.  In conjunction with 
that claim he reported having received treatment for the 
service-connected disability from the VA medical center (MC), 
and the RO obtained his records of treatment from January 
1995 through April 1996.  Those records show that on April 8, 
1996, he complained of intermittent pain in the right hand 
for the previous month.  An X-ray study then showed 
degenerative joint disease of the distal interphalangeal 
joint of the fifth finger, with an old chip fracture of the 
5th distal phalangeal base, and an old healed fracture of the 
4th finger tip and the 5th metacarpal shaft.  The Board notes 
in this regard that although the service medical records 
document the fracture of the right fifth metacarpal, the 
records do not show any injury to the 4th or 5th finger.  The 
VA treatment records prior to April 1996 are silent for any 
complaints or clinical findings related to the right hand.  

Based on the April 8, 1996, outpatient treatment record, in a 
June 1996 rating decision the RO increased the rating for the 
residuals of the right fifth metacarpal fracture from zero to 
10 percent effective with the March 4, 1996, claim for an 
increased rating.  The veteran submitted additional VA 
treatment records, and in an August 1996 rating decision the 
RO denied entitlement to a disability rating in excess of 
10 percent for the residuals of the metacarpal fracture.  The 
veteran perfected an appeal of the August 1996 decision, but 
withdrew that appeal in October 1999.

The veteran claimed entitlement to an earlier effective date 
for the award of the 10 percent rating for the residuals of 
the right fifth metacarpal fracture in August 2001.  During 
the May 2003 hearing he testified that the symptoms in his 
right hand were not as bad in 1990 as they are now.  He 
stated that the problems with his hand started getting worse 
in 1997 or 1998.

Analysis

The veteran contends that he is entitled to an effective date 
based on his original claim for compensation benefits because 
he had previously filed claims for an increase that were 
denied, he had continuously prosecuted his claims since the 
initial claim was filed, and the evidence on which the 
10 percent rating was assigned was the same evidence of 
record when the initial non-compensable rating was assigned 
in March 1991.  

Contrary to the veteran's assertions, he has not continuously 
prosecuted a claim for compensation benefits for the 
residuals of the metacarpal fracture since his initial claim 
was filed.  The RO adjudicated his November 1990 claim in 
March 1991, and then assigned a non-compensable rating.  
Because the March 1991 decision is final, an effective date 
for assignment of the 10 percent rating for the residuals of 
the metacarpal fracture based on the November 1990 claim for 
compensation benefits is precluded as a matter of law.  

The veteran did not again claim entitlement to compensation 
benefits for the residuals of the metacarpal fracture until 
March 4, 1996.  He is, therefore, potentially entitled to an 
effective date of March 4, 1995, for the 10 percent rating, 
in that the statute and regulation allow for up to one year 
of retroactivity if the medical evidence shows that an 
increase in disability occurred during that one-year period.

Since service connection was established in March 1991, the 
residuals of the metacarpal fracture have been evaluated as 
analogous to ankylosis of the little finger under Diagnostic 
Code 5227.  That diagnostic code provides a non-compensable 
rating for favorable or unfavorable ankylosis of the little 
finger.  38 C.F.R. § 4.71a (2003).  The RO assigned the 
10 percent rating effective in March 1996 by applying the 
provisions of 38 C.F.R. § 4.40, which indicates that the 
evaluation of a musculoskeletal disorder must include 
evaluation of all the functional limitations resulting from 
the service-connected disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO found that the complaints of 
pain in the right hand due to the metacarpal fracture 
resulted in functional limitation of the hand, thereby 
warranting a 10 percent rating.

The medical evidence does not document any complaints or 
clinical findings regarding a right hand disability prior to 
April 8, 1996.  The April 8, 1996, treatment record indicates 
that his complaints were of one month in duration.  The 
veteran testified in May 2003 that the symptoms in his right 
hand became worse in 1997 or 1998, after the currently 
assigned effective date for the 10 percent rating.  The Board 
finds, therefore, that the evidence does not show that the 
criteria for a 10 percent rating were met in the one-year 
period preceding the March 4, 1996, claim for an increased 
rating.

The veteran also stated that had he known that withdrawing 
his appeal in October 1999 would have prevented him from 
obtaining an earlier effective date, he would not have 
withdrawn the appeal.  Withdrawal of his appeal of the August 
1996 denial of an increased rating for the residuals of the 
metacarpal fracture, however, has no bearing on his 
entitlement to an effective date prior to March 4, 1996, for 
the 10 percent rating that was assigned in June 1996.  
Assuming that his appeal of the August 1996 decision was 
still active, such a finding would not provide any legal 
basis for assigning an earlier effective date because that 
appeal arose from the March 4, 1996, claim for an increased 
rating.

In summary, entitlement to an effective date based on the 
November 1990 claim for compensation benefits is precluded as 
a matter of law.  The veteran did not again claim entitlement 
to compensation benefits for the residuals of the right fifth 
metacarpal fracture until March 4, 1996.  The evidence does 
not show that the criteria for a 10 percent rating were met 
within the one-year period preceding the March 4, 1996, claim 
for an increased rating.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to an effective date earlier than 
March 4, 1996, for the assignment of a 10 percent disability 
rating for the residuals, status post fracture, right fifth 
metacarpal (dominant).  





(continued on next page)

ORDER

The claim of entitlement to service connection for carpal 
tunnel syndrome is denied.

The claim of entitlement to an effective date earlier than 
March 4, 1996, for the assignment of a 10 percent disability 
rating for the residuals, status post fracture, right fifth 
metacarpal (dominant) is denied.  




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



